Order of disposition, Family Court, New York County (Judith Sheindlin, J.), *347entered on or about July 18, 1995, which adjudicated respondent a juvenile delinquent, following a fact-finding determination that respondent committed acts which, if committed by an adult, would constitute the crimes of criminal possession of a weapon in the second degree and menacing in the second degree, and placed him on probation for 18 months, unanimously affirmed, without costs.
The court’s findings were based on legally sufficient evidence and were not against the weight of the evidence. There was ample evidence connecting respondent with the weapon in question, including testimony, which the court was entitled to credit, that the complainant was able to recognize the weapon by means of a distinctive mark. Concur—Nardelli, J. P., Rubin, Mazzarelli and Andrias, JJ„